EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Curry, Reg. No. 69,242 on August 26, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 11, 
A display device comprising: 
a first pixel including a first light emitting diode; and 
an initialization voltage generator configured to generate a first initialization voltage to be supplied to an anode of the first light emitting diode, 
wherein the first initialization voltage corresponding to a first maximum luminance is different from the first initialization voltage corresponding to a second maximum luminance different from the first maximum luminance--, wherein the first initialization voltage is determined by adding one of first offset values to a value of a first power voltage to be supplied to a cathode of the first light emitting diode, and wherein the one of the first offset values is determined based on a target maximum luminance.--

Claim 12 is canceled.

Claim 13, line 1, replace “The display device of claim 12” by --The display device of claim 11--	

Allowable Subject Matter
Claims 1-11, 13-20 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually calculate a first position, the first initialization voltage is determined by adding one of first offset values to a value of a first power voltage to be supplied to a cathode of the first light emitting diode and the one of the first offset values is determined based on a target maximum luminance as set forth in independent claims 1 and 11.
	Dependent claims 2-10 and 13-20 being further limiting to the independent claims 1 and 11 respectively are also allowed. 
	The closet prior art, Park, US Patent Application Publication No 2013/0135272 provides a voltage transfer function, a luminance transfer function, and a transfer factors (for example, efficiency, critical point, and slope) between these functions. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691